OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham Knoll, Suite 100Jacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30, 2010 Date of reporting period: June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CUTLER EQUITY FUND The Cutler Trust ANNUAL REPORT June 30, 2010 CUTLER EQUITY FUND TABLE OF CONTENTS Page Letter to Shareholders 3 Management Discussion of Fund Performance 4 Performance Information (Unaudited) 6 Portfolio Information (Unaudited) 7 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 20 About Your Fund’s Expenses (Unaudited) 21 Federal Tax Information (Unaudited) 22 Trustees and Officers of the Trust (Unaudited) 23 Additional Information (Unaudited) 25 Approval of Investment Advisory Agreement (Unaudited) 26 2 CUTLER EQUITY FUND LETTER TO SHAREHOLDERS To The Cutler Trust Shareholders: The enclosed information represents the Cutler Equity Fund (the “Fund”) annual report for the fiscal year ended June 30th, 2010. Despite recent market weakness, the past year represented a phenomenal recovery in equity valuations. From the March lows of 2009, the S&P 500 Total Return Index (the “S&P 500 TR”) has risen over 65%. While there is still much work to do, the US economy is much healthier than it was a year ago. In Cutler’s view, the future for equity investors is promising. Faced with a strong bull market, Cutler’s defensive strategy outperformed the S&P 500 TR over the past 12 months. This represents the third consecutive year that Fund performance exceeded the S&P 500 TR and four years out of the previous five. For the fiscal year ended June 30, 2010, the Fund, net of all fees and expenses, returned 16.82% versus the S&P 500 TR return of 14.43%. This performance is consistent with our investment goals; we seek to outperform in bear markets and “keep up” during bull markets. Going forward, the case for equities has more uncertainty than usual. The economic recovery appears muted, and unemployment remains high. Many investors believe domestic and overseas government policies will inhibit economic growth, as the crisis of 2008 has shifted risk from the private sector to the public sector. Tax rates are increasing, and global competition has never been greater. Despite these headwinds, we are bullish on the direction of equities. We believe valuations appear attractive, and there is little speculation in the current market. Monetary policy has never been looser, and equities, as the most attractive relative asset class, should attract this flow of money. In our view, dividend-paying stocks remain a prudent approach for today’s equity investors. If markets should decline, dividends often provide a cushion against steep losses. If markets should advance, as Cutler expects, investors in dividend-paying stocks can participate in much of the upside while generally assuming a lower level of risk than the overall market. In our view, this is a win-win approach for those with a long-term investment approach. Thank you for your continued support. Sincerely, Matthew C. Patten Erich M. Patten Chairman Portfolio Manager The Cutler Trust Cutler Investment Counsel, LLC. 3 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE 1) How did the Fund perform last year? The Fund outperformed the S&P 500 Total Return Index (“S&P 500 TR”), its benchmark index, by 2.39% during the past year. The Fund’s total return was 16.82%. 2) What were the most significant market factors affecting the Fund’s performance during the past year? Market factors included: 1) Depressed valuations from previous bear market 2) Continued historically low interest rates 3) Corporate earnings growth and cost structure 4) Risk-aversion of equity investors 5) Return of dividend increases 3) Why did the Fund outperform relative to the benchmark? The beginning of the fiscal year experienced a broad-based equity market rally. Higher risk assets, such as small-capitalization stocks and real estate, generally outperformed. This was a predictable result of the extreme pessimism of the previous bear market. This is an unfavorable environment for relative performance, but the Fund was still able to outperform in the six months ended December 31, 2009, up 24.86% versus the benchmark performance of 22.59%. The primary reason for this strong performance was the quality of stock selection in the Fund. In the second half of the fiscal year, risk aversion returned to the equity markets. The Fund outperformed in the six months ended June 30, 2010 (-6.44 vs. -6.65) primarily due to the dividend-based investment philosophy, as more conservative positions generally outperformed. 4) What strategies did you use to manage the Fund? The Fund’s income process focuses on dividends as the primary driver of investment returns. The management process has not changed from previous years. Holdings in the portfolio maintain a 10-year record of consistent dividend payments and hold a $2 billion minimum capitalization. We seek relative value as compared to other companies in similar industries. The Fund has a value bias, but is benchmarked to the S&P 500 TR. 5) What were the primary strategic factors that guided your management of the Fund? To a great degree, the Fund’s managers were focused on maintaining the appropriate level of risk in the portfolio. As higher risk assets outperformed, the Fund was intentionally held constant, sacrificing potential upside in a strong bull market. Total portfolio turnover for the fiscal year was only 13%, well below the average turnover of most mutual Funds. Adherence to our dividend philosophy was the primary strategic factor guiding this decision. 4 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) 6) What were some of the key trends in each of the regions/significant industries the Fund invests in? The Fund holdings remain 100% domiciled in the US, and the strategies employed do not have any additional regional bias. Correlations within the market remain very high, presenting a challenge for stockpicking and alpha generation. Just as investors witnessed most asset classes declining during the bear market, many asset classes have risen in lock-step during the past year. We attribute this to both the proliferation of index funds and the decreased role of retail investors within the equity marketplace. In the long-term, this correlation should decrease, providing portfolio managers a greater opportunity to identify companies with strong intrinsic value. Globally, the investment themes of the past several years remain unchanged. Emerging economies continue to drive global growth, while developed economies are struggling with structural problems that have contributed to investor pessimism. The credit problems of European sovereigns have been a major theme to the market weakness in the second half of the fiscal year. 7) Which securities helped the Fund’s performance? 1) Caterpillar, Inc. 2) American Express Co. 3) Nordstrom, Inc. 4) E.I. du Pont de Nemours and Co. 5) Emerson Electric Co. 8) Did any securities hurt the Fund’s performance? 1) Monsanto Co. 2) Exxon Mobil Corp. 3) Nucor Corp. 4) Merck & Co., Inc. 5) Hudson City Bancorp, Inc. The views in this report were those of Cutler Investment Counsel, LLC as of June 30, 2010 and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. Before investing you should carefully consider the Fund’s investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 800-228-8537. 5 CUTLER EQUITY FUND PERFORMANCE INFORMATION June 30, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended June 30, 2010) 1 Year 5 Years 10 Years Cutler Equity Fund 16.82% 0.52% 1.12% S&P 500 Total Return Index 14.43% -0.79% -1.59% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. The Cutler Equity Fund (the “Fund”) is managed pursuant to an equity income strategy. The investment adviser and Board of Trustees believe the S&P 500 Total Return Index is the most appropriate benchmark for the Fund due to its focus on large capitalization securities and broad index membership. 6 CUTLER EQUITY FUND PORTFOLIO INFORMATION June 30, 2010 (Unaudited) Sector Allocation (% of Net Assets) 7 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS June 30, 2010 Shares COMMON STOCKS — 98.9% Value Consumer Discretionary — 5.7% Multi-Line Retail — 3.1% Nordstrom, Inc. $ Specialty Retail — 2.6% Home Depot, Inc. (The) Consumer Staples — 11.7% Beverages — 3.2% PepsiCo, Inc. Food & Staples Retailing — 2.8% Sysco Corp. Food Products — 2.8% Archer-Daniels-Midland Co. Household Products — 2.9% Kimberly-Clark Corp. Energy — 12.3% Energy Equipment & Services — 3.1% Halliburton Co. Oil, Gas & Consumable Fuels — 9.2% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Financials — 10.0% Consumer Finance — 4.0% American Express Co. Insurance — 3.3% Chubb Corp. (The) Thrifts & Mortgage Finance — 2.7% Hudson City Bancorp, Inc. Health Care — 12.2% Health Care Equipment & Supplies — 2.6% Becton, Dickinson and Co. 8 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.9% (Continued) Value Health Care — 12.2% (Continued) Pharmaceuticals — 9.6% Bristol-Myers Squibb Co. $ Johnson & Johnson Merck & Co., Inc. Industrials — 16.1% Aerospace & Defense — 6.2% Honeywell International, Inc. United Technologies Corp. Electrical Equipment — 3.1% Emerson Electric Co. Machinery — 3.5% Caterpillar, Inc. Road & Rail — 3.3% Union Pacific Corp. Information Technology — 10.4% IT Services — 4.2% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 6.2% Intel Corp. Texas Instruments, Inc. Materials — 7.5% Chemicals — 5.1% E.I. du Pont de Nemours and Co. Monsanto Co. Metals & Mining — 2.4% Nucor Corp. Telecommunication Services — 5.4% Diversified Telecommunication Services — 5.4% AT&T, Inc. Verizon Communications, Inc. 9 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares COMMON STOCKS — 98.9% (Continued) Value Utilities — 7.6% Gas Utilities — 3.8% National Fuel Gas Co. $ Multi-Utilities — 3.8% Consolidated Edison, Inc. Total Common Stocks (Cost $27,063,723) $ Shares MONEY MARKET FUNDS — 1.0% Value Fidelity Institutional Money Market Portfolio - Select Class, 0.20% (a) (Cost $329,104) $ Total Investments at Value — 99.9% (Cost $27,392,827) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2010. See accompanying notes to financial statements. 10 CUTLER EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Other assets Total assets LIABILITIES Dividends payable 20 Payable for capital shares redeemed Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 11 CUTLER EQUITY FUND STATEMENT OF OPERATIONS For the Year Ended June 30, 2010 INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) Professional fees Trustees’ fees and expenses Insurance expense Registration fees Custody and bank service fees Shareholder services fees (Note 3) Postage and supplies Printing of shareholder reports Other expenses Total expenses Fees voluntarily waived by the Adviser (Note 3) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from investments ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 12 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended June 30, 2010 Year Ended June 30, 2009 FROM OPERATIONS Net investment income $ $ Net realized losses from investments ) ) Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 13 CUTLER EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Year Ended June 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net asset value at end of year $ Total return (a) 16.82% (24.06%
